Exhibit 77(B) Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors ING Partners, Inc. In planning and performing our audits of the financial statements of ING American Century Large Company Value Portfolio, ING American Century Small-Mid Cap Value Portfolio, ING Baron Asset Portfolio, ING Baron Small Cap Growth Portfolio, ING Columbia Small Cap Value II Portfolio, ING Davis New York Venture Portfolio (formerly, ING Davis Venture Value Portfolio), ING Fidelity® VIP Contrafund® Portfolio, ING Fidelity® VIP Equity-Income Portfolio, ING Fidelity® VIP Growth
